PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                              ___________________

                     Nos. 08-3361, 08-3413, 08-3758, and 08-3759
                               ___________________

                          UNITED STATES OF AMERICA,
                                   Appellee and Cross-Appellant

                                           v.

                       TAMIKA RILEY AND SHARPE JAMES
                                   Appellants and Cross-Appellees

                                ___________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                               (D.C. No. 2-07-cr-00578)
                     District Judge: Honorable William J. Martini
                                ___________________

                                Argued April 13, 2010

      Before: SLOVITER and NYGAARD, Circuit Judges, and RESTANI,* Judge


                     ORDER AMENDING OCTOBER 21, 2010
                        ORDER AMENDING OPINION


              IT IS HEREBY ORDERED that the order amending opinion in the above
case, filed October 21, 2010, be amended as follows:




      *
        Honorable Jane A. Restani, Chief Judge of the United States Court of
International Trade, sitting by designation.
      Page 15, first sentence of the first full paragraph which read:
            While it is true that the jury convicted James of a substantive violation
            referred to in one of the alternative descriptions of duty, 18 U.S.C. § 666
            (Count 4), dependents have met their burden of showing a reasonable
            probability that the jury utilized the broad definition of an honest services
            violation given in connection with the entire conspiracy charge.

      shall read:
              While it is true that the jury convicted James of a substantive violation
              referred to in one of the alternative descriptions of duty, 18 U.S.C. § 666
              (Count 4), defendants have met their burden of showing a reasonable
              probability that the jury utilized the broad definition of an honest services
              violation given in connection with the entire conspiracy charge.


                                          BY THE COURT,




                                           /s/ Jane A. Restani
                                                  Judge

DATED: October 27, 2010




                                             2